March 1, 1900. The opinion of the Court was delivered by
This is an appeal from an order refusing to correct the clerk's taxation of costs which allowed the master $10 as commissions on sales instead of one-half that sum. The sale was in partition of land, and was for less than $500. The Circuit Court held that a master's commissions are not "costs," and are not affected by the act of 1897, 22 Stat., 429, which amends sec. 2548 so as to read as follows: "The costs allowed by law in all cases of partition, where the property sought to be partitioned does not exceed $1,000 in value * * * shall be one-half of the costs allowed in cases where the value exceeds those sums; and this provision shall apply to all costs in the cause."
We think the Circuit erred. Sec. 2557, R.S., *Page 341 
allows a master "the same commissions for moneys passing through his hands by sales or otherwise, as are now allowed by law to sheriffs." As applied to an officer, commissions are fees, since both are intended to compensate for services rendered. By the statute in this case, commissions are fees, since commissioners are allowed in section 2557, beginning "Masters shall be entitled to the following fees." In a technical view, there is a distinction between costs and fees, the former being an indemnity to a party for expenses, the latter being a recompense to an officer for services; but this is not controlling in the ascertainment of the intention of the legislature in the use of the terms. Section 2548 as it stood before the act of 1897, supra, concluded with these words after the language quoted above: "except clerk's and sheriff's costs." The term "costs" here manifestly was intended to include clerk's and sheriff's fees, and this shows that by the use of the words "costs" in the remaining portion, the intention was to include all officers' fees except those of the clerk and sheriff. The striking out of the words "except clerk's and sheriff's costs" in the amendment of 1897, supra, did not change the meaning of word costs, so as to exclude fees previously included, but was intended to include all officers' fees, without exception. In Lewis v. Brown, 16 S.C. 62, and Cureton v. Westfield, it was held that the fees of the clerk and sheriff may be taxed as costs of the clerk and sheriff. Without further amplification we think that section 2548, as amended, includes in the term "all costs" the fees and commissions allowed to officers, including the master.
The judgment of the Circuit Court is reversed, and the case remanded for taxation of costs in conformity with the view of this Court as above announced. *Page 342